               Case 1:16-cv-08605-LAP Document 41
                                               39 Filed 12/01/20
                                                        11/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BAINBRIDGE FUND LTD.,

                                 Plaintiff,
                                                         Civil Case No. 1:16-cv-08605-LAP
                   v.                                    (“Bainbridge I”)

THE REPUBLIC OF ARGENTINA,

                                 Defendant.


BAINBRIDGE FUND LTD.,

                                 Plaintiff,
                                                         Civil Case No. 1:16-cv-08665-LAP
                   v.
                                                         (“Bainbridge II”)
THE REPUBLIC OF ARGENTINA,

                                 Defendant.


                                     [PROPOSED] JUDGMENT

          Plaintiff Bainbridge Fund Ltd. having moved this Court for partial summary judgment,

and the matter having come before the Honorable Loretta A. Preska, United States District

Court, and the Court having granted partial summary judgment pursuant to the Opinion and
            December 1, 2020
Order dated ________________________ and pursuant to the Honorable Thomas P. Griesa’s

Memorandum dated February 22, 2007, and the Court having directed that judgment be entered

for the principal amount of the bonds described below, plus accrued interest,

          Now, it is hereby, ORDERED, ADJUDGED AND DECREED that Plaintiff shall recover

from the Republic of Argentina (the “Republic”) as follows:

          1.       With respect to the bond in the principal amount of $34,000,000 bearing ISIN

US040114GG96, with a maturity date of June 19, 2018 and a coupon rate of 12.25%, Plaintiff



DM1\11098747.4
            Case 1:16-cv-08605-LAP Document 41
                                            39 Filed 12/01/20
                                                     11/30/20 Page 2 of 2




Bainbridge Fund Ltd. shall recover from the Republic (A) $95,424,899.38, which figure is

comprised of (i) $34,000,000 (representing the unpaid value of the principal on the bond); plus

(ii) $41,650,000 (representing the unpaid 12.25% interest on the principal on the bond from

November 4, 2010 through November 30, 2020) and (iii) $19,774,899.38 (representing interest

on the unpaid interest, calculated at the statutory rate of 9% from December 19, 2010 through

November 30, 2020); plus (B) all interest that has accrued since November 30, 2020 until the

date of entry of this Judgment, in the per diem amount of $21,981.94, which figure is

comprised of (i) $11,569.44 in per diem interest on the unpaid principal; and (ii) $10,412.50 in

per diem pre-judgment interest on the unpaid interest.

       2.       It is further ORDERED that, until further notice from the Court, Plaintiff must

refrain from selling or otherwise transferring its interest in the bonds involved in this action

without advising the Court in advance and obtaining the permission of the Court.

       3.       It is further ORDERED that, consistent with the terms of the Court’s Opinion and

Order dated _________,
            Dec. 1, 2020 all of Plaintiff’s other claims in these cases are hereby dismissed.

                                       The Clerk of the Court shall mark both actions
Dated: New York, New York              closed and all pending motions denied as moot.
       ________,
       December 1 2020
                                       SO ORDERED.


                                                              Loretta A. Preska, U.S.D.J.




                                                  2
